Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 states that there is a second recess on the die pad.  Applicant’s disclosure does not state that recess (154) is on the die pad.  It is noted that phrase “bonding surfaces” was not in the specification and is being interpreted as (126). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Six (USPGPub 2008/0191361) in view of Do et al (USPGPub 2012/0074547)
Claim 1:  Six teaches (Fig. 5A-5E) a method of forming a semiconductor package, comprising: a lead frame (LFR) having a second side opposite the first side (Fig. 5A); forming a first recess (between PTR 1/2) in a first engraved region of the lead frame, the first engraved region including a first bonding surface (PTR 1/2 or top of LD2) adjacent to the first recess; forming a second recess (between PTR3/4) on a die pad in a second engraved region, the second engraved region including a second bonding surface (PTR 3/4 or top of LD1) adjacent to the second recess (Fig. 5B); coupling a first end of a discrete electrical component (PCH) to the first bonding surface and a second end of the discrete electrical component to the second bonding surface; coupling a die (ACH1/2) to the lead frame; forming an electrical connection between the lead frame and the die [0029-0031, 0040-0042]; forming a molding compound (MLD) [0026] on the first side of the lead frame covering the discrete electrical component, the die, and the electrical connection (Fig. 2); and forming a die pad and a lead by removing portions from the second side of the lead frame [0034].  Six does not teach forming a first conductive material on a first side of a lead frame at selected locations.  Do teaches forming a first conductive material (134, 114) on a first side of a lead frame at selected locations to provide electrical connectivity between the device and the leadframe [0038, 0045].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the leadframe taught by Six to have included forming a first conductive material on a first side of a lead frame at selected 
Claim 2:  Six teaches (Fig. 5E) [0029-0031, 0040-0042] forming a conductive adhesive (SB1-7/SC1-7) on the first bonding surface and on the second bonding surface, coupling the first end of the discrete electrical component to the conductive adhesive on the first bonding surface and coupling the second end of the discrete electrical component to the conductive adhesive on the second bonding surface.  
Claim 3:  Six teaches [0038] coupling the die to the lead frame includes coupling the die to a die attach region of the lead frame by a die attach film.  
Claim 4:  Six teaches [0038] removing portions form the second side of the lead frame includes etching portions of the second side of the lead frame.  
Claim 5:  Do teaches [0075] the etching portions of the second side of the lead frame is a chemical etching.  
Claim 6:  Six teaches (Fig. 5C) forming the first conductive material further comprising: forming a third recess (between PTR 2/3) in the first side of the lead frame between the first engraved region and the second engraved region.  
Claim 7:  Do teaches the first conductive material is a selectively chemically resistant conductive material [0075, 0085].  
Claim 8:  Do teaches coupling a support to the second side of the lead frame; and removing the support from the second side of the lead frame [0084]. 

Allowable Subject Matter
Claims 9-20 are allowed
The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 9 and 16 specifically coupling ends of the plurality of devices so that they align with the edges of the second recesses (claim 9) or the plateaus formed by the first and second recesses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SARAH K SALERNO/Primary Examiner, Art Unit 2814